         Case 1:19-cr-00165-DCN Document 58 Filed 01/27/20 Page 1 of 1



CRIMINAL PROCEEDINGS - Arraignment, Waiver of Indictment,                  Change of Plea and
                         Notice of Sentencing.

                UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO

(X) Arraignment
(X) Plea

DISTRICT JUDGE: David C Nye                                 DATE: January 27, 2020
DEPUTY CLERK: Pamela Fulwyler                               TIME: 2:00 pm – 2:30 pm
Boise, IDAHO                                                ESR: Katherine Eismann

UNITED STATES OF AMERICA v. RODOLFO AGUILAR-CHAVEZ
CR19-165-DCN

Counsel for United States(AUSA): Kassandra McGrady
Defendant: Miles Pope / Nicole Owens

Interpreter: Maria Escobedo
Probation: n/a

(X) Court reviewed the history of the case as stated on the record.
(X) Defendant Sworn.
(X) Defendant executed a Waiver of Indictment.
(X) ARRAIGNMENT conducted on the Superseding Information.
(X) Defendant provided a copy of the Superseding Information and waived the reading.
(X) Plea
(X)    Court finds the defendant competent to enter plea.
(X)    Defendant satisfied with the representation of his attorney.
(X)    Sentencing Guidelines explained.
(X)    Defendant advised of Constitutional Rights & Right to Counsel & JURY TRIAL.
(X)    Court advised defendant of Maximum Penalties.
(X)    At the request of the Court, Counsel for the Government stated for the record the elements
of the charge. The defendant understands the elements of the charge and agrees with the
Government=s statement.
(X)    Court reviewed the Plea Agreement.
(X)    Defendants right to appeal explained.
(X) Defendant entered a GUILTY Plea to Count One of the Superseding Information.
Court accepts plea. and plea agreement taken UNDER ADVISEMENT pending review of the Pre-
sentence Report.
(X) Government to move to dismiss the Superseding Indictment at sentencing.

Sentencing set: March 10, 2020 at 2:00 pm before Judge Nye in Boise
(X) Court ordered a presentence investigation report.
                    Original report to Counsel:       02/28/2020
                    Notification of Objections:       n/a
                    Final Report Due:                 n/a

(X) Defendant released wth all previous conditions pending setencing.
